Citation Nr: 1759210	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, TX


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from May 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter is now appropriately before the Houston, Texas RO.

This claim was previously before the Board in May 2015 and May 2017, at which time it was remanded for further development.  Unfortunately, the Board finds that there has not been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, another remand is required before the case can be adjudicated on the merits. 

The Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

The Board notes that in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id.  While the record shows that the Veteran has been diagnosed with schizophrenia, at the hearing, the Veteran and his representative repeatedly stated they were only seeking service connection for PTSD and not any of the other diagnosed psychiatric disabilities.  The Veteran's representative emphasized that only service connection for PTSD was sought.  As such, despite the holding in Clemmons, the Board will not consider any other diagnosed psychiatric disabilities.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2017 hearing , the Veteran testified that he had received treatment for his psychiatric disability as late as the week before.  The most recent records associated with the file date to May 2017.  Moreover, at the hearing the Veteran testified he has been receiving treatment for his psychiatric disabilities since 1972 at the VA.  The record contains treatment records starting in 1976.  Accordingly, all outstanding VA treatment records since May 2017 should be obtained as well as any records for psychiatric treatment from 1972 to 1976.  

Further, at the hearing the Veteran testified he has been treated for his PTSD by private physicians.  It is unclear as to whether the record contains all of the private treatment records.  On remand, efforts should be made to obtain any outstanding private treatment records.

In addition, the prior remand found that the Veteran's most recent VA examination in December 2015 was incomplete because it failed to reconcile the opinion that the Veteran currently did not have any psychiatric disabilities, including PTSD, with the contradictory evidence of record.  The Board ordered a new VA examination to obtain the requested medical opinion and at his July 2017 hearing, the Veteran indicated his willingness to attend another VA examination.  There has been no VA examination subsequent to the examination of December 2015 which furnishes the information requested on the prior remand.  The Board previously found that the December 2015 VA examination was inadequate.  Hence, the Board still lacks the evidence required to render a decision in this case.

Moreover, at the hearing, the Veteran stated that he had a psychiatric disability prior to going into service.  As such any new examination and opinion must determine if PTSD pre-existed service and if so, whether it was aggravated by service.

In addition, the Board previously requested that steps be taken to verify the Veteran's claimed in-service stressor where he states that he was severely beaten and thrown overboard while serving on the USS Forrestal.  While other stressors had been reported in the past, at the hearing, the Veteran stated this was the only stressor.,  Therefore, the Board will focus only on this claimed stressor. While the RO has sent the Veteran a statement to fill out in support of his claim for an acquired psychiatric disorder to include PTSD, it does not appear that any additional steps were taken to verify the in-service stressor. Therefore, the Board finds that a remand is also required to undertake this needed development. Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records for psychiatric treatment from 1972 to 1976 and since May 2017.  All efforts to obtain the records should be clearly documented in the claim file.

2.  Send a letter to the Veteran requesting that he identify all private providers who have treated him for his PTSD together with dates of treatment and addresses.  For each provider request a release of information form.  After the appropriate release of information form has been provided by the Veteran, request all identified records not already on file.  All efforts to obtain the identified records should be clearly documented in the claim file.

3.  Take any appropriate steps to verify the Veteran's claimed in-service stressor of being beat up on board the USS Forrestal, to include contacting the National Archives and Records Administration (NARA) and the Department of the Navy, and the Joint Services Records Research Center (JSRRC), if appropriate.  All efforts to obtain these records should be clearly documented in the claim file.

2.  After all of the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his PTSD.  The claim file should be made available to and reviewed by the examiner.  After a review of the claim file and an examination of the Veteran, the examiner is asked to provide answers to the following questions: 

A diagnosis of PTSD must be rendered or excluded.  If the Veteran is diagnosed with PTSD, please specify the stressors upon which the diagnosis is based. 

If the examiner finds that the Veteran does not have a current diagnosis of PTSD, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the criteria for PTSD.  The examiner should also address any previous findings of PTSD in the Veteran's file. 

If PTSD is diagnosed state whether it at least as likely as not that it is related to or had its onset in service?

If PTSD is diagnosed state whether PTSD clearly and unmistakably pre-existed service and if so, whether it was aggravated by service.  

For any opinion given, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed.  If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




